FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HAROLD MORALES,                                  No. 08-16294

               Petitioner - Appellant,           D.C. No. 3:06-CV-06645-MHP

  v.
                                                 MEMORANDUM *
ROSANNE CAMPBELL, Warden,

               Respondent - Appellee,

PEOPLE OF THE STATE OF
CALIFORNIA,

             Real-party-in-interest -
       Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Harold Morales appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Morales contends that the trial court violated his Sixth Amendment rights by

admitting statements by the woman he was convicted of murdering. Morales

argues that Giles v. California, 128 S.Ct. 2678 (2008), applies retroactively, or

alternatively, the state court’s application of the “forfeiture by wrongdoing”

doctrine was contrary to or an unreasonable application of clearly established

federal law as determined by the United States Supreme Court at the time of his

appeal. These contentions are foreclosed. See Ponce v. Felker, 606 F.3d 596 (9th

Cir. 2010).

      AFFIRMED.




                                          2                                      08-16294